UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8042



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RUTHVEN YOUNG,

                                            Defendant - Appellant.



                            No. 06-8056



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DON ANTHONY GUERRA,

                                            Defendant - Appellant.



                            No. 06-8058



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
ASHBERTH SHERRAN GUERRA,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:92-cr-00445; 2:03-cv-03128-SB; 2:06-cv-00522; 2:03-cv-
03082)


Submitted:   April 4, 2007                 Decided:    June 15, 2007


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ruthven Young, Don Anthony Guerra, Ashberth Sherran Guerra,
Appellants Pro Se. Carlton R. Bourne, Jr., Alston Calhoun Badger,
Jr., John Charles Duane, Bruce Howe Hendricks, Assistant United
States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              In these consolidated cases,        Ruthven Young, Don Anthony

Guerra, and Ashberth Sherran Guerra seek to appeal the district

court’s orders denying relief on their 28 U.S.C. § 2255 (2000)

motions and their motions for reconsideration.             The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is    debatable    or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that the movants have not made the requisite

showing.      Accordingly, we deny certificates of appealability and

dismiss the appeals.         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented      in   the

materials     before   the    court    and    argument    would    not    aid   the

decisional process.

                                                                         DISMISSED




                                      - 3 -